 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10   LIZA LUCERO MORENO,                                Case No. 1:19-cv-01580-DAD-SAB

11                     Plaintiff,                       ORCER VACATING FINDINGS AND
                                                        RECOMMENDATIONS; DISREGARDING
12            v.                                        PLAINTIFF’S APPLICATION TO
                                                        PROCEED IN FORMA PAUPERIS; AND
13   COMMISSIONER OF SOCIAL SECURITY,                   DIRECTING CLERK OF THE COURT TO
                                                        ISSUE SUMMONS AND NEW CASE
14                     Defendant.                       DOCUMENTS

15                                                      (ECF Nos. 2,3)

16

17          On November 5, 2019, Liza Lucero Moreno (“Plaintiff”) filed this action seeking judicial

18 review of the final decision of Defendant Commissioner of Social Security (“Defendant”)

19 denying her application for benefits under the Social Security Act. (ECF No. 1.) Plaintiff also
20 filed an application to proceed in forma pauperis without prepayment of the filing fee on the

21 same day. (ECF No. 2.)

22          Upon review Plaintiff’s application to proceed in forma pauperis the Court found that

23 Plaintiff had not demonstrated that she was entitled to proceed in this action without prepayment

24 of fees.        Accordingly, a findings and recommendations was filed on November 7, 2019

25 recommending that the application to proceed in forma pauperis be denied. (ECF No. 3.)

26 Plaintiff was served with notice of the findings and recommendations and informed that she had
27 fourteen days in which to file objections. (ECF No. 3.) On November 13, 2019, Plaintiff paid

28 the filing fee in this action making the application to proceed in forma pauperis moot.


                                                    1
 1          Based on the foregoing, IT IS HEREBY ORDERED that:

 2          1.      The findings and recommendations filed on November 7, 2019 are VACATED;

 3          2.      Plaintiff’s application to proceed in forma pauperis is DISREGARDED as moot;

 4                  and

 5          3.      The Clerk of the Court is DIRECTED to issue the summons and new case

 6                  documents.

 7
     IT IS SO ORDERED.
 8

 9 Dated:        November 14, 2019
                                                      UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                  2
